[Cite as In re J.A.M., 2013-Ohio-449.]

                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                         BUTLER COUNTY




IN THE MATTER OF: J.A.M., et al.                :

                                                :       CASE NO. CA2012-08-159

                                                :              DECISION
                                                                2/11/2013
                                                :



           APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           JUVENILE DIVISION
                          Case No. JN2009-0383


Michael T. Gmoser, Butler County Prosecuting Attorney, James Monk, Government
Services Center, 315 High Street, 11th Floor, Hamilton, OH 45011-6057, for appellee

Heather Felerski, P.O. Box 181342, Fairfield, Ohio 45018, for appellant

Debra Rothstein, 10 Journal Square, 3rd Floor, Hamilton, Ohio 45011, Guardian Ad
Litem



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the

transcript of the docket and journal entries, the transcript of proceedings and original

papers from the Butler County Court of Common Pleas, Juvenile Division, and upon the

brief filed by appellant's counsel, oral argument having been waived.

        {¶ 2} Counsel for defendant-appellant, J.T., has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates

that a careful review of the record from the proceedings below fails to disclose any
                                                                   Butler CA2000-00-000

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists one potential error "that might arguably support the

appeal," Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and (5)

certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       RINGLAND, P.J., S. POWELL and M. POWELL, JJ., concur.




                                             -2-